Citation Nr: 0421547	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  96-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for the right 
wrist, status post ganglion cyst with carpal tunnel release, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a scar of the 
right wrist and forearm, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for 
carpometacarpal arthritis of the right thumb, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1956.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied an increased rating for the 
veteran's disability of the right wrist.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO in June 2003 to consider additional evidence.  The RO 
in an August 2003 rating decision divided the veteran's right 
wrist disorder into three parts and assigned a 10 percent 
rating for a scar and a 10 percent rating for arthritis of 
the right wrist in addition to the 30 percent rating for 
residuals of a ganglion cyst and carpal tunnel syndrome.  The 
RO issued a supplemental statement of the case to the veteran 
in August 2003.  For that reason the issue on appeal has been 
redrafted as three issues as is reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative submitted an additional VA Form 
9 in response to the August 2003 supplemental statement of 
the case.  On the VA Form 9 submitted in May 2004 the veteran 
checked the box indicating she wanted a BVA hearing at the 
local office before a Member of the Board.  Enclosed was a 
memo from her representative which stated the veteran was 
requesting a BVA video hearing.  A June 2004 memo from the VA 
RO to the veteran's representative requested clarification of 
the request for a travel board hearing.  The veteran's 
representative responded that the veteran did not want a 
travel board hearing.  The Board interprets this as 
clarification that her request was for a videoconference 
hearing.  There is nothing in the record which indicates the 
veteran withdrew her request for a videoconference hearing.  

A review of the record reveals no indication the veteran was 
scheduled for a videoconference hearing and there is no 
waiver of her request to appear at such a hearing.  Given the 
expressed intent of the appellant, the Board concludes that 
this case must be returned to the RO to arrange for a 
videoconference hearing before a Veterans Law Judge (VLJ).  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a videoconference hearing before a VLJ in 
conjunction with the claim that is 
currently in appellate status.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




